department of the treasury eax exewrt and government entities division uniform issue list washington d c nov legend taxpayer a taxpayer b individual c individual d ira r ira s ira t ira u ira v ira w ira x ira y page ira z company m company n trustee o dear this is in response to the date letter submitted by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request taxpayer a maintained ira r an individual_retirement_arrangement described in sec_408 of the internal_revenue_code during calendar_year taxpayer a employed the services of individual c with company m in order to convert ira r to a roth_ira ira w taxpayer a also maintained ira s an individual_retirement_arrangement described in code sec_408 during calendar_year taxpayer a employed the services of individual c with company m in order to convert ira s to a roth_ira ira x taxpayer b taxpayer a’s spouse maintained ira t a sep ira and ira u an individual_retirement_arrangement described in code sec_408 during calendar_year taxpayer b employed the services of individual c with company m in order to convert ira t and ira u into one roth_ira ira y taxpayer b also maintained ira v an individual_retirement_arrangement described in code sec_408 during calendar_year taxpayer b employed the services of individual c with company m in order to convert ira v to a roth_ira ira z at the time of the conversions and throughout calendar_year taxpayers a and b believed that they were qualified to make all of the conversions described above under code sec_408a page in date while gathering financial information to send to their tax preparer taxpayers a and b realized that their adjusted_gross_income for exceeded the limit found at sec_408a of the code soon thereafter in date taxpayers a and b contacted individual c their registered_representative and requested that all five of the ira conversions be recharacterized taxpayers a and b believed that they had met the requirements for a timely recharacterization under code sec_408a and sec_1_408a-5 of the income_tax regulations however due to a clerical_error at the office of their registered_representative the request to recharacterize the roth_ira conversions was never transmitted to the trustee of their roth iras trustee o taxpayers a and b employed the tax preparation firm company n to prepare their income_tax return the president of company n is individual c who is also the registered_representative of taxpayers a and b as well as the owner of company m individual d an employee of company n prepared and timely filed taxpayers’ income_tax return taxpayers a and b as well as individual d believed a complete and accurate return had been filed in date taxpayers a and b received from the internal_revenue_service notice cp-2000 for tax_year proposing a change to the tax_return increasing the amount reported as taxable pension distributions to include the amounts distributed from the five ira accounts that had been converted to roth ira's the notice cp-2000 did not indicate that taxpayers were ineligible to convert their traditional iras to roth iras after receiving notice cp-2000 taxpayers a and b contacted company n and it was only then that taxpayers a and b company n and company m realized that the recharacterization request made in date had not been undertaken as of the date of this ruling_request taxpayers a and b had not recharacterized their roth iras as traditional iras based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayers a and b are granted a period not to exceed six months from the date of this ruling letter to recharacterize their roth iras ira w ira x ira y and ira z to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira page contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1 408a- this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-4 of the regulations question and answer-4 provides that amounts standing in a sep ira can be converted to a roth_ira on the same terms as an amount in any other traditional_ira sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual retirement pian other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q8 a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration reguiations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 page sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 ii of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section taxpayers a and b timely filed their federal_income_tax return however as a result of a clerical_error taxpayers a and b did not recharacterize their roth iras as traditional iras in a timely manner so as not to violate sec_408a of the code therefore it is necessary to determine if they are eligible for relief under the provisions of sec_301_9100-3 of the regulations in this case taxpayers a and b were ineligible to convert their traditional iras ira r ira ira t ira u and ira v to roth iras ira w ira x ira y and ira z respectively since their adjusted_gross_income exceeded dollar_figure big_number however until they discovered otherwise taxpayers a and b believed that they were eligible to convert their iras r s t u and v to roth iras upon discovering their error taxpayers a and b contacted their registered_representative and requested that their five roth iras be recharacterized this request was submitted several months before the due_date of their tax_return and but for the failure of the taxpayers’ registered_representative to transmit such request to the trustee such recharacterization would have been timely under code sec_408a taxpayers a and b filed this request for sec_301 relief shortly after discovering that the aforementioned recharacterization request had not been submitted although the notice cp-2000 from the internal_revenue_service alerted taxpayers to this clerical_error the purpose of the notice was merely to collect taxes owed on the ira_distributions the internal_revenue_service irs had yet to discover that the ira conversions were not allowable under page sec_408a of the code thus prior to this request for relief the irs was unaware of the taxpayers’ failure to make a timely election under 408a d to remedy the situation calendar_year is not a closed tax_year with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras as traditional iras specifically the service has concluded that you have met the requirements of clauses i ii and v of sec_301_9100-3 of the regulations therefore you are granted an extension of six months from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein - under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it section j of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to t -ep ra t4 at sincerely yours alan c pipkin manager technical group employee_plans te_ge division
